— In a proceeding pursuant to Social Services Law § 384-b, natural mother appeals from an order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated November 4, 1982, which, after a fact-finding hearing, inter alia, transferred the guardianship and custody of Trudell J. W. also known as Tredell J. W. to the petitioner, and empowered both it and the Commissioner of Social Services of the City of New York to consent to his adoption.
Order affirmed, without costs or disbursements.
The Surrogate found that the petitioner proved, by clear and convincing evidence (see, Santosky v Kramer, 455 US 745) that the natural mother had abandoned the child in that she failed to visit him or communicate with the appropriate agencies for a period in excess of six months prior to the filing of the petition in this proceeding (Social Services Law § 384-b [4] [b]; [5] [a]). This finding is supported by the evidence adduced at the hearing, and involves the assessment of the relative credibility of various witnesses; hence, it should not be disturbed on appeal. Moreover the natural mother failed to adduce evidence sufficient to establish that her failure to contact either the child or the appropriate agencies was a result of circumstances which made it impossible for her to do so (see, Matter of Catholic Child Care Socy. [Danny R.], 112 AD2d 1039, 1040; Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773). Accordingly, the order under review should be affirmed. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.